Citation Nr: 1705335	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  05-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, on a schedular basis. 

2.  Entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, on an extraschedular basis. 

3.  Entitlement to a compensable initial rating for service-connected right lower extremity radiculopathy prior to July 5, 2012, and in excess of 10 percent since that date.

4.  Entitlement to a compensable initial rating for service-connected left lower extremity radiculopathy prior to July 5, 2012, and in excess of 10 percent since that date.

5.  Entitlement to a total disability rating due to individual employability (TDIU) due to service-connected disabilities for the period prior to October 1, 2011.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to June 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in Montgomery, Alabama. 

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In May 2009, the Board remanded the claim seeking an increased rating for a low back disability in order to conduct additional development.  The appeal returned to the Board in November 2010, and the Board denied the claim for an increased rating on a schedular basis.  The claims for an increased rating on an extraschedular basis and entitlement to TDIU were remanded for further development.  The Veteran subsequently appealed the denial of the claim for an increased rating to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the November 2010 decision that denied an increased rating for a low back disability on a schedular basis be vacated and remanded.  The appeal was then returned to the Board; the Board remanded the claim in June 2012.

In a December 2012 rating decision, the Veteran was separately service-connected for radiculopathy of the bilateral lower extremities.  The Veteran did not file any document with VA expressing disagreement with the December 2012 rating decision.  However, radiculopathy is a manifestation of his service-connected lumbar spine disability.  As such, these separate evaluations are part and parcel to the current claim on appeal seeking an increased rating for the Veteran's lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for this disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected lumbar spine disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the lumbar spine condition.  For these reasons, the Board concludes that when the Veteran appealed the denial of an increased rating for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of separate ratings for radiculopathy could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the August 2004 rating decision.  Thus, the issues before the Board include the initial ratings for radiculopathy of the bilateral lower extremities, with consideration of the period prior to the July 5, 2012 effective date assigned by the RO.

This claim was previously before the Board in June 2012 and April 2013; on each occasion, it was remanded for further development of the evidence.  The required development has been completed with regard to the issues decided herein and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2016 rating decision, the RO granted the Veteran's claim for entitlement to a TDIU and assigned an effective date of October 1, 2011, because that was the date on which the Veteran met the schedular requirements.  The Board previously remanded that issue as part of a claim for increased rating that had been pending prior to October 1, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the award of TDIU effective October 2011 is not a complete grant of benefits and the claim for TDIU prior to October 1, 2011 is still on appeal.

The issues of increased rating for the lumbar spine disability on an extraschedular basis and entitlement to TDIU prior to October 1, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal did the Veteran's lumbar spine disability manifest in favorable ankylosis of the entire spine, forward flexion of 30 degrees or less, or incapacitating episodes having a total duration of at least four weeks during any 12 month period.

2.  For the appeal period prior to July 5, 2012, to June 18, 2015, the Veteran's bilateral lower extremity radiculopathy was wholly sensory, with no more than mild incomplete paralysis.

3.  Since June 19, 2015, both the Veteran's right and left lower extremity radiculopathy were each manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, on a schedular basis, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).

2.  For the appeal period prior to July 5, 2012 to June 18, 2015, the criteria for entitlement to a disability rating of 10 percent, but not greater, for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8621 (2016).

3.  For the appeal period prior to July 5, 2012 to June 18, 2015, the criteria for entitlement to a disability rating of 10 percent, but not greater, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8621 (2016).

4.  Since June 19, 2015, the criteria for entitlement to a disability rating of 20 percent, but not greater, for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8621 (2016).

5.  Since June 19, 2015, the criteria for entitlement to a disability rating of 20 percent, but not greater, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8621 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided with VA examinations in June 2004, July 2007, February 2010, April 2010, January 2011, July 2012, and June 2015.  The VA examination reports reflect that the examinations were based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.  The Board is aware of the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, there is no opposite joint to the lumbar spine and no weight-bearing associated with the lumbar spine.  As such, the holding in Correia does not apply to the circumstances of this case.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Under DC 5243, intervertebral disc syndrome may be rated, in the alternative, using a formula based on frequency of incapacitating episodes.  See 38 C.F.R. § 4.71a.

The General Rating Formula provides that a 20 percent evaluation will be assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine or the entire spine warrants a rating of 50 or 100 percent, respectively.  38 C.F.R. § 4.71a, General Rating Formula.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  Note (1) provides that for purposes of evaluations for intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32. 

The Veteran's back disorder is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5238-5243.  The Veteran generally asserts that he is entitled to higher evaluations for his service-connected lumbar spine disability for the period on appeal.  The Veteran's application seeking an increased rating for his service-connected lumbar spine disability was received on April 13, 2004.  Thus, the appeal period begins April 13, 2003.  Relevant evidence dated during the appeal period includes VA treatment records, as well as multiple VA examinations and statements from the Veteran.

Turning to the evidence of record, an April 2004 VA treatment record noted the Veteran sought follow-up care after undergoing a laminectomy to his lumbar spine.  Since his surgery in February 2004, the Veteran stated that the pain radiating into his right leg went away, but he now had pain radiating into the left knee from his left back.

The Veteran was afforded a VA examination of his back in June 2004, during which he reported severe back pain with leg pain, spasms, and neurogenic claudication.  The examiner noted that the Veteran's February 2004 surgery was complicated by an unintentional dural tear.  Since the surgery, his only significant improvement was in the muscle spasms of his leg.  There had been no improvement in his pain, which was severe.  There was radiation of the pain into his legs, particularly on the right, which worsened with standing or walking.  The Veteran used a knee brace for walking. 

The Veteran moved slowly and walked with his spine slightly flexed.  Ankle jerks were diminished.  He had forward flexion from 0 to 80 degrees, lateral rotation to 45 degrees in both directions, and lateral flexion to 28 degrees on the left and 30 degrees on the right.  The examiner noted that the Veteran's activity level and ability to ambulate were severely limited because of his pain, which was due to lumbar stenosis. 

The claims file contains private physical therapy records dated in August 2004, which indicate that the Veteran reported back pain that had decreased slightly since his surgery.  He stated that he had difficulty sleeping and pain with prolonged sitting.  There was no tenderness to palpation in the bilateral lumbar paraspinals, but there was slight pain in the hips.  The examiner noted that the Veteran's range of motion included "approximately 3/4 of trunk flexion, 1/2 trunk extension, [and] 3/4 of [right and left] side flexion."  He complained of more pain with left side flexion, and the examiner noted that the Veteran was able to perform approximately "1/2 of bilateral rotation."  The Veteran described his pain as 7 on a scale of 10 at its worst during physical activity and never less than 4 out of 10.  He stated that his symptoms increased with standing or sitting more than 30 minutes.  He had a moderate increase in symptoms with driving and lifting heavy weights, and he was "hardly able to do any work." 

A September 2004 VA neurosurgery clinic note stated that the Veteran had persistent back pain with some pain down into his right leg.  Upon examination, the Veteran had normal ambulation and gait except for a right knee immobilizer he wore.  He had "a tremendous amount of paraspinal muscle spasm" and had tenderness on the lateral aspects of his back.  The examiner noted the Veteran had no neurologic deficits and stated that the pain the Veteran experienced "really looks [like] paraspinal muscle spasm and not nerve compression."

In his September 2004 Notice of Disagreement, the Veteran stated that he still had cramps in his legs several times a day and at night.  He further stated that when he sits he gets a shock through his back like somebody shocked him with electricity.

A private treatment record dated April 14, 2005 noted that the Veteran was diagnosed with lumbar radiculopathy.  However, a separate treatment record dated the same day and from the same provider noted a diagnosis of "[r]ule out lumbar radiculopathy."  Yet another treatment record from the same medical provider noted the Veteran's complaints of lower back pain that radiates to both legs, with more pain on the left than on the right side.  The Veteran also reported problems with sleep and bladder urgency.  A sensory exam showed that pinprick was decreased in the dorsal and medial aspect of the foot on the left side.

The Veteran was afforded a VA spine examination in July 2007 at which time the claims folder was not available, but the Veteran provided a history of his in-service injury and subsequent treatment.  The Veteran reported that his pain had gradually increased since the most recent surgery; it was primarily in his back, but radiated to one or both legs.  He reported that he could walk one mile at most and could sit for 30 minutes, but would have to move around to do so.  He said he could stand in place for only a few minutes and had to move around to keep from having back pain.  He reported no periods of incapacitation in the past 12 months. 

On physical examination, the examiner noted that the Veteran could get in and out of the chair and on and off the examining table with minimal difficulty.  He walked with a normal gait.  On range of motion testing, the Veteran had 10 degrees extension, 80 degrees flexion, 20 degrees lateral bending to either side, and 10 degrees rotation to either side.  There was no point tenderness and he could heel and toe walk well.  There was no straight leg raising pain and no sciatic tension signs.  The examiner noted atrophy of the right calf muscle which was "most likely" a result of motor nerve impairment secondary to his surgical procedure, "though this is not definite."  Reflexes were symmetric at 2+ for both knee and ankle.  Motor strength was 5/5 throughout the lower extremities and sensory function was intact.  The examiner noted that there was no increase in limitation to motion due to weakness, fatigability or incoordination following repetitive use.  The diagnoses were herniated disc, status post laminectomy and diskectomy, spinal stenosis and degenerative disc disease of the lumbar spine. 

A January 2008 private treatment record noted the Veteran was complaining of increasing back pain at the lumbar and lumbosacral area.  An MRI of the lumbar area showed a right paracentral disc extrusion at L4-L5, as well as degenerative disc disease at multiple levels.  An EMG did not find any acute denervation.

When the Board initially reviewed the claim in May 2009, it noted that the July 2007 examiner cited the Veteran's complaints of pain radiating into his legs, but did not include any objective findings of radiculopathy.  The Board remanded the claim for another examination to address the severity of all symptoms of the service-connected back disability. 

A September 2009 private treatment record noted the Veteran had tenderness across the back at the SI joint and sciatic notch with positive straight leg raising on the right side with a problem bending forward to touch the toes.  The doctor recommended a further evaluation of the lower extremity with EMG.

An October 8, 2009, private treatment record noted the Veteran had back pain with radiculopathy, and an EMG demonstrated right S1 radiculopathy.

A November 2009 private doctor's report noted the Veteran's problems with back pain going to both legs.  A January 2008 MRI of the lumbar spine demonstrated there was advanced discogenic and facet joint degenerative changes with multilevel neuroforaminal stenosis.  The Veteran also had an EMG done recently of the lower extremity which demonstrated a right S1 radiculopathy.  Upon examination, the Veteran had tenderness across the back in the lumbosacral area.  He had positive straight leg raising and positive muscle spasm.  He had trouble bending forward more than 50-60 degrees, and he had trouble with squatting.  The report also noted that the Veteran's reflexes seemed to be depressed in both knees and ankles.  He was assessed with cervical radiculopathy with degenerative disc disease, as well as back pain with disc herniation and degenerative disc disease.

Pursuant to the May 2009 Board remand instructions, the Veteran was afforded a VA examination in February 2010 during which the claims folder and medical records were reviewed.  The Veteran reported that he continued to have daily pain since his last laminectomy in 2004, and that his pain was aggravated by almost any activity.  He also complained of painful flare-ups with an 80 percent reduction in function during those times.  The pain was primarily in his back but often radiated to one or both legs.  He stated that he was being treated with targeted injections and pain medications.  On examination, the Veteran had normal posture but antalgic gait.  There was no spasm, atrophy, guarding, or tenderness, and reflexes and sensation were normal in the upper and lower extremities.  Range of motion included flexion to 90 degrees, extension to 30 degrees, and bilateral flexion and rotation to 30 degrees.  There was no objective evidence of pain or further loss of motion with repetition.  Lasegue's sign was negative.  Knee jerk and ankle jerk were each normal.  The diagnosis was degenerative lumbar spine disease.  The examiner noted that the Veteran had not worked since 1990 because of his medical problems.  He stated that the Veteran's back disability had severe effects on his daily activities and prevented him from engaging in sports, exercise, and recreational activities.  He stated that the Veteran did not have any positive neurological findings; he had chronic pain syndrome. 

In April 2010, the Veteran was afforded a VA neurological disorders examination during which the claims folder and medical records were reviewed.  On examination, strength, muscle tone, and sensory perception were all normal.  The Veteran reported leg cramps lasting from a few seconds to a few minutes.  The examiner noted that the leg cramps were of "very brief duration on and off," and since there were no motor, sensory, or reflex changes in the lower extremities, he could not say that the cramps were related to the Veteran's back disability. 

An April 2010 private examiner's report noted the Veteran experienced tenderness at the SI joint and sciatic notch, and he had trouble with bending forward to touch his toes.  He was noted to have back pain with lumbar radiculopathy.

On July 5, 2012, the Veteran underwent another VA back conditions examination.  He was noted to have a diagnosis of degenerative disc disease of the lumbar spine.  The Veteran reported to have daily constant back pain that was severe and worsened with bending, lifting and moving in certain positions.  The Veteran stated he received epidural injections and denied experiencing flare-ups in the past year needing admissions or surgeries/procedures.  Range-of-motion testing revealed forward flexion limited to 55 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 10 degrees on each side.  The Veteran was not found to have additional limitation in range of motion following repetitive-use testing.  The examiner noted that the Veteran was tender to palpation over the bilateral paraspinal muscles.  Both the Veteran's reflex and sensory exams resulted in normal findings, and the Veteran was not found to have any muscle atrophy.  The Veteran did have radicular pain that manifested in constant pain and mild paresthesias and/or dysesthesias to both lower extremities.  

The July 2012 VA examiner stated that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine with incapacitating episodes over the past 12 months that have lasted a total duration of at least six weeks.  In another portion of the examination report where the Veteran's reported history was recorded, the examiner noted that the Veteran had incapacitating episodes "as below" but denied any flare-ups in the previous year that required admission.  

The Veteran underwent a VA peripheral nerve conditions examination that same day.  The examination report noted a diagnosis of radiculopathy of the legs.  The report notes that EMG studies performed by the Veteran's private doctor in the mid-2000s found that he had radiculopathy.  The examiner noted that the Veteran did not experience bladder or gastrointestinal control issues.  He did not wear diapers and did not use catheters.  The examiner noted symptoms of the Veteran's radiculopathy of moderate constant pain and mild paresthesias and/or dysesthesias in both lower extremities.  Muscle strength testing was found to be normal, and the Veteran did not have muscle atrophy.  Reflex and sensory exams were normal.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  He walked with a slight antalgic gait due to his knee condition.  The VA examiner stated that the Veteran had mild bilateral S1 radiculopathy based on the examination and also the claims file data.  The examiner stated that the "chronic pain syndrome" the Veteran was labelled with was not a separate neurologic condition from his back condition, but rather described the chronic and severe nature of his pain from the back condition.  

On June 19, 2015, the Veteran was afforded another VA back conditions examination.  A diagnosis was noted of lumbar spine herniated nucleus pulposis surgically treated with residual degenerative arthritis.  The Veteran reported experiencing daily mild to moderate low back pain with severe "AM stiffness and intermittent spasms."  He also continued to have daily bilateral intermittent severe fleeting leg cramping pain and numbness and tingling that sometimes interfered with driving.  Range-of-motion testing revealed forward flexion limited to 80 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees on each side, and bilateral lateral rotation to 20 degrees on each side.  The Veteran was not found to have additional limitation in range of motion following repetitive-use testing.  The Veteran was found to have radicular pain and symptoms that included constant mild pain in both lower extremities, intermittent severe pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner noted that the Veteran experienced moderate symptoms of radiculopathy in both his right and left sides.  The VA examiner found no ankylosis of the spine.  He found that the Veteran had IVDS of the thoracolumbar spine, but the Veteran did not have any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner also found that the Veteran's spine disability interfered with the ability to stand and walk for a prolonged period of time.

Analysis

After a full review of the record, the Board concludes that the Veteran is not entitled to an increased rating for any time during the appeal period based on incapacitating episodes as a result of intervertebral disc syndrome.  Although the July 5, 2012, VA examiner indicated the Veteran had incapacitating episodes having a total duration of at least six weeks in the previous 12 months (since July 5, 2011), the Board finds that assessment is not supported by the contemporaneous medical records.  By definition, an incapacitating episode requires "bed rest prescribed by a physician and treatment by a physician." The VA treatment records for the 12 months prior to July 2012 do not show any notations of physician-prescribed bed rest.  VA examination reports dated in June 2004, July 2007, and February 2010 failed to show that the Veteran had been diagnosed with intervertebral disc syndrome that manifested in any incapacitating episodes.  Subsequently, a VA examination conducted on June 19, 2015, indicated that the Veteran did not experience any incapacitating episode in the previous 12 months (since June 19, 2014).  The Veteran's treatment records are otherwise silent for physician-prescribed bedrest.  Therefore, the weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent for any period during the appeal.  There is no evidence that the Veteran's service-connected lumbar spine disability resulted in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the disability ratings for the entire period on appeal.  The evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting higher evaluations under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has considered the Veteran's lay statements that his lumbar spine disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate DCs.  Many, indeed if not most, of the requirements for rating his disability are based on quantitative measurements (e.g., range of motion, even when considering his pain), so objective rather than subjective standards.  Such competent evidence concerning the nature and extent of his lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with their evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

As noted above, a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  A review of the Veteran's private treatment records reflects that the Veteran had a cyst on his bladder which an examiner "felt to be a bladder diverticulum."  See January 2008 private treatment record.  The remainder of the medical evidence did not relate the bladder cyst or any problems the Veteran had with his bladder to his service-connected lumbar spine disability.  Further, the Veteran stated in his March 2009 hearing testimony that bladder problems he was having had been resolved with medication.  The Veteran did not indicate that his bladder problems were due to his lumbar spine disability, but rather had suggested in his hearing testimony that his bladder problems may have been due to an infection.  Further, a July 2012 VA examiner documented that the Veteran did not experience bladder or gastrointestinal control issues.  Thus, a separate evaluation is not warranted for any associated objective bowel or bladder impairment.

The Board will next proceed to address the Veteran's service-connected radiculopathy of the bilateral lower extremities.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement.  Id.

As noted above, the Veteran was separately service-connected for radiculopathy of the right and left lower extremities.  He was assigned separate 10 percent disability ratings effective July 5, 2012, the date of a VA examination which presented objective findings as to the severity of these disabilities.  The Veteran's bilateral lower extremity radiculopathy is currently rated under 38 C.F.R. § 4.124a, DC 8621 as neuritis of the external popliteal nerve (common peroneal).  Mild incomplete paralysis warrants a 10 percent rating; moderate is 20 percent; and severe is 30 percent.  For complete paralysis, as shown by complete foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes, a 40 percent rating is warranted

The Board finds that the separate 10 percent ratings, but no higher, are warranted for bilateral lower extremity radiculopathies for the entire period prior to July 5, 2012.  At the June 2004 VA examination, the Veteran complained of pain radiating into both legs and physical examination revealed absent ankle jerks.  On VA examination in July 2007, the Veteran complained of pain radiating to both legs, but reflexes were symmetric.  October 2009 EMG testing revealed right radiculopathy, but did not show any objective findings indicating the severity of his symptoms.  February and April 2010 VA examinations included the Veteran's reports of pain, but neurological examinations were normal.  The April 2010 VA neurological examiner noted the Veteran's complaints of bilateral leg cramps, but could not definitively link the leg cramps to his low back disability.  Based on the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to separate 10 percent disability evaluations prior to July 5, 2012, based on wholly sensory involvement.  

For the period after July 5, 2012, the Board notes that sensory examination findings during the July 2012 VA examination report noted symptoms of the Veteran's radiculopathy of moderate constant pain and mild paresthesias and/or dysesthesias in both lower extremities.  Muscle strength testing was found to be normal, and the Veteran did not have muscle atrophy.  Reflex and sensory exams were normal.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  He walked with a slight antalgic gait due to his knee condition.  The VA examiner stated that the Veteran had mild bilateral S1 radiculopathy based on the examination and also the claims file data.  Thus, the Board finds that for the period from July 5, 2012 through June 18, 2015, a rating in excess of 10 percent is not warranted for the Veteran's bilateral lower extremity radiculopathy under DC 8621.

However, the June 19, 2015 VA examination report reflected that the Veteran was found to have radicular pain and symptoms that included constant mild pain in both lower extremities, intermittent severe pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner noted that the Veteran experienced moderate symptoms of radiculopathy on both his right and left sides.  As such, the Board finds that the Veteran is entitled to a higher, 20 percent disability rating for each of his right and left lower extremity radiculopathy effective the June 19, 2015, date of the VA examination.  To warrant assignment of a 30 percent rating, the evidence must demonstrate that the Veteran has severe incomplete paralysis of the lower extremities.  However, findings from VA examinations and records have not shown severe symptoms.  Accordingly, a rating in excess of the current 20 percent rating for this time period is not warranted for either lower extremity. 


ORDER

Entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, on a schedular basis, is denied.

Entitlement to a disability rating of 10 percent, but not greater, for right lower extremity radiculopathy for the entire period prior to July 5, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy for the period from July 5, 2012, to June 18, 2015, is denied.  

Entitlement to a disability rating of 10 percent, but not greater, for left lower extremity radiculopathy for the entire period prior to July 5, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy for the period from July 5, 2012, to June 18, 2015, is denied.  

Entitlement to a disability rating of 20 percent, but not greater, for right lower extremity radiculopathy from June 19, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 20 percent, but not greater, for left lower extremity radiculopathy from June 19, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Extraschedular evaluation and TDIU

In the April 2013 remand, the Board ordered the RO to refer the claims for increased rating for the low back and entitlement to TDIU to the Director, Compensation Service, for consideration of whether an extraschedular rating was warranted under 38 C.F.R. § 3.321(b) for the back and under 38 C.F.R. § 4.16(b) for TDIU. 

In an undated letter received in June 2016, the Acting Director provided an opinion that referred to both claims, but the ultimate conclusion addressed only entitlement to TDIU on an extraschedular basis.  The Acting Director did not make any determination on an extraschedular rating under 38 C.F.R. § 3.321(b) for the back disability.   

The Board must defer adjudication on the claim for TDIU because it is inextricably intertwined with the claim for an increased rating for the back disability on an extraschedular basis.  Harris v. Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of whether an extraschedular rating is warranted for the Veteran's service-connected lumbar spine disability pursuant to 38 C.F.R. § 3.321(b)(1).  

2.  After the development requested above has been completed, readjudicate the claims seeking entitlement to an increased rating for the lumbar spine disability on an extraschedular basis, as well as entitlement to a TDIU for the period prior to October 1, 2011.  If any benefit sought on appeal remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


